Citation Nr: 1117939	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic ataxia, to include secondary to service-connected bilateral hearing loss and/or tinnitus, or, in the alternative, as secondary to medication prescribed for service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from December 1942 to July 1944.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (the RO).  

The April 2007 rating decision also, inter alia, denied the Veteran's service connection claims for tinnitus, an anxiety disorder, and for a back condition.  In his October 2008 substantive appeal, the Veteran limited his appeal to service connection for tinnitus, cholecystitis, and chronic ataxia (claimed as a disability manifested by dizziness).  Accordingly, the Veteran's service connection claims for an anxiety disorder and a back condition are no longer on appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

Also, the Board observes that service connection for tinnitus was granted in an April 2009 rating decision; a 10 percent evaluation was assigned, effective December 30, 2005.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluation or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, that matter has been resolved and is not in appellate status.

This claim was previously remanded by the Board in October 2010 for further evidentiary development.  This development will be discussed below.  The Veteran's claim has been returned to the Board for further appellate proceedings.   

In October 2010, the Board denied the Veteran's claims for service connection for cholecystitis.  To the Board's knowledge, no appeal was taken as to either issue.  The Board's decision is therefore final, and those issues will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the claim must once again be remanded for further development; the VA examiner failed to follow the prior Remand order.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran alleges his chronic ataxia is etiologically related to his service.  In the alternative, the Veteran claims that his chronic ataxia is secondary to his service-connected bilateral hearing loss and/or tinnitus or medication(s) prescribed for his service-connected disabilities.  

As noted in the Introduction, the Board remanded this claim, to provide the Veteran with a VA examination and obtain etiological opinions concerning the Veteran's various theories of entitlement.  Specifically, the October 2010 Board remand instructed the VA examiner to opine whether then Veteran's chronic ataxia was cuased by (1) his service, (2) the Veteran's service-connected bilateral hearing loss, (3) the Veteran's service-connected tinnitus or (4) medications prescribed for his service-connected disabilities.  

Review of the Veteran's claims file reflects such a VA examination was requested in October 2010, and the Board's instructions to the VA examiner were recounted verbatim from the October 2010 Board Remand.  

Review of the November 2010 VA examination report reflects that the VA examiner opined that the Veteran's ataxia was not likely secondary to "any active ear disease," but rather to his cerebrovascular disease, in particular, his previously-suffered stroke.  See the November 2010 VA examination report.  However, this opinion is inadequate, as it neither addresses the Veteran's claim under a theory of direct service connection nor addresses the Veteran's assertions regarding his prescribed medications.  Moreover, the Board notes that the Court of Appeals for Veteran's Claims (the Court) has firmly held that medical nexus opinions concerning secondary service connection claims are inadequate if the matter of aggravation is not specifically addressed.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Given those pronouncements, and the fact that significant development sought by the Board on the issue on appeal has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Have the Veteran's VA claims file returned to the November 2010 VA examiner.  After a thorough review of the Veteran's complete VA claims file, the VA examiner must specifically opine as to the following:  

a.  Is the Veteran's chronic ataxia causally related to his service?

b.  Is the Veteran's chronic ataxia aggravated by his service-connected bilateral hearing loss and/or tinnitus?

c.  Is the Veteran's chronic ataxia caused by medications prescribed for his service-connected disabilities?





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



